[Cite as State ex rel. Dehler v. Mohr, 129 Ohio St. 3d 37, 2011-Ohio-959.]




 THE STATE EX REL. DEHLER, APPELLANT, v. MOHR, DIR., ET AL., APPELLEES.
   [Cite as State ex rel. Dehler v. Mohr, 129 Ohio St. 3d 37, 2011-Ohio-959.]
Public records — Mandamus sought to compel release of documents by prison —
        Prisons are accorded deference in adopting policies to maintain order and
        institutional security — Judgment denying writ affirmed.
     (No. 2010-2020 — Submitted March 2, 2011 — Decided March 9, 2011.)
               APPEAL from the Court of Appeals for Franklin County,
                            No. 09AP-703, 2010-Ohio-5436.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying a writ of
mandamus to compel appellees, the director of the Ohio Department of
Rehabilitation and Correction1 and various officials and employees of the
Trumbull Correctional Institution, to provide appellant, inmate Lambert Dehler,
with access to records related to the purchase of peanut butter at the prison.
Dehler, however, now resides at the Mansfield Correctional Institution.
        {¶ 2} The court of appeals concluded that allowing Dehler to personally
inspect the requested records from his new location would be “close to
impossible.” State ex rel. Dehler v. Collins, Franklin App. No. 09AP-703, 2010-
Ohio-5436, ¶ 10.       Furthermore, providing Dehler with the requested records
would have created security issues, unreasonably interfered with the officials’
discharge of their duties, and violated prison rules. See id. at ¶ 11-13; see also
State ex rel. Dehler v. Spatny, 127 Ohio St. 3d 312, 2010-Ohio-5711, 939 N.E.2d
831, ¶ 5, and State ex rel. Dehler v. Kelly, 127 Ohio St. 3d 309, 2010-Ohio-5724,

1. After Dehler instituted his case, Gary C. Mohr became the director of the Ohio Department of
Rehabilitation and Correction.
                            SUPREME COURT OF OHIO




939 N.E.2d 828, ¶ 3, citing Briscoe v. Ohio Dept. of Rehab. & Corr., Franklin
App. No. 02AP-1109, 2003-Ohio-3533, 2003 WL 21512808, ¶ 16 (“With respect
to penal institutions, prison administrators must be accorded deference in
adopting * * * policies and practices to preserve internal order and to maintain
institutional security”).
        {¶ 3} Finally, Dehler was not entitled to copies of the requested records
pursuant to the Public Records Act because he refused to submit prepayment for
their cost.    R.C. 149.43(B)(1) “authorizes a public office to require the
prepayment of costs before providing copies of public records.” Spatny at ¶ 4;
Kelly at ¶ 2; State ex rel. Call v. Fragale, 104 Ohio St. 3d 276, 2004-Ohio-6589,
819 N.E.2d 294, ¶ 6 (“R.C. 149.43 does not require a public-records custodian to
provide copies of records free of charge; instead, the Public Records Act requires
only that copies of public records be made available at cost”).
        {¶ 4} Therefore, Dehler failed to establish his entitlement to the
requested records under R.C. 149.43, and we affirm the judgment of the court of
appeals.
                                                                  Judgment affirmed.
        O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
        PFEIFER, J., concurs in judgment only.
                              __________________
        Lambert Dehler, pro se.
        Michael DeWine, Attorney General, and Ashley D. Rutherford, Assistant
Attorney General, for appellees.
                            ______________________




                                         2